Fish, C. J.
There was no evidence to authorize an instruction as to the law of voluntary manslaughter; and therefore it was not error to fail to charge on that subject. None of the exceptions to the instructions complained of was meritorious. The verdict was authorized by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.

B. M. W. Glenn and O. N. Chambers, for plaintiff in error.
George M. Napier, attorney-general, Eugene S. Taylor, solicitor-general, Seward M. Smith, assistant attorney-general, and Bosser & Shaw, contra.